DISMISS; Opinion issued April 11, 2013




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-13-00008-CV

                          KRISTY MICHELLE FOSSIER, Appellant
                                        V.
                             RONALD FOSSIER, JR., Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-51823-2011

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                  Opinion by Justice Bridges
       By letter dated January 3, 2013, the Court informed appellant that the $175 filing fee was

overdue. We instructed appellant to pay the fee within ten days of the date of the letter and

cautioned her that failure to do so would result in dismissal of the appeal without further notice.

       As of today’s date, appellant has not paid the required filing fee. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE



130008F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KRISTY MICHELLE FOSSIER, Appellant                 On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-13-00008-CV        V.                       Trial Court Cause No. 366-51823-2011.
                                                   Opinion delivered by Justice Bridges.
RONALD FOSSIER, JR., Appellee                      Justices FitzGerald and Myers, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, RONALD FOSSIER, JR., recover his costs of this appeal
from appellant, KRISTY MICHELLE FOSSIER.


Judgment entered April 11, 2013.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




1300008.R.docx                               –2–